UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7799



O. GARRY OKPALA,

                                             Plaintiff - Appellant,

          versus


JOHN ASHCROFT, Attorney General of the United
States; KATHLEEN HAWK SAWYER, Director of the
Federal Bureau of Prisons; STEVEN J. GAL,
Warden    of     the     Federal    Correctional
Institution, Estill, South Carolina; JOE
SNODDY, Associate Warden, Federal Correctional
Institution, Estill, South Carolina; BYRNE,
Captain    of     the    Federal    Correctional
Institution, Estill, South Carolina; GRUBBS,
Counselor at Federal Correctional Institution,
Estill, South Carolina; CARTHWRIGHT, Unit
Manager at Federal Correctional Institution,
Estill, South Carolina; RANEW, Corrections
Officer at Federal Correctional Institution,
Estill, South Carolina; ROBINSON, Corrections
Officer at Federal Correctional Institution,
Estill, South Carolina; JOHNSON, Corrections
Officer at Federal Correctional Institution,
Estill,   South    Carolina;    KATHLEEN   MACK,
Supervisor     of     Education    at    Federal
Correctional    Institution,     Estill,   South
Carolina;    FOSSE,    Lieutenant   at   Federal
Correctional Institution, Estill, SC; ADDUCCI,
Disciplinary Hearing Officer DHO at Federal
Correctional    Institution,     Estill,   South
Carolina; UNKNOWN NAMED OFFICIALS, of the
Federal Bureau of Prisons; FEDERAL BUREAU OF
PRISONS; USA,

                                            Defendants - Appellees.
Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Terry L. Wooten, District Judge.
(CA-01-4252-0-25BD)


Submitted:   March 19, 2003              Decided:   April 17, 2003


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


O. Garry Okpala, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     O. Garry Okpala seeks to appeal the district court’s order

accepting the magistrate judge’s recommendation to dismiss some

claims and defendants from his civil rights action and the court’s

order denying his motion filed under Fed. R. Civ. P. 59(e).    This

court may exercise jurisdiction only over final orders, 28 U.S.C.

§ 1291 (2000), and certain interlocutory and collateral orders. 28

U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541 (1949).   The orders Okpala seeks to

appeal are neither final orders nor appealable interlocutory or

collateral orders.   Accordingly, we dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          DISMISSED




                                 3